977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joan CLARK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1329.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

1
Before KENNEDY and MILBURN, Circuit Judges, and POTTER, Senior District Judge.*

ORDER

2
Joan Clark appeals a district court order affirming the Secretary's denial of widow's insurance and social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


3
Clark filed applications for widow's insurance and social security disability benefits with the Secretary, alleging that she suffered from degenerative disc disease and back pain.   Following a hearing, the administrative law judge (ALJ) determined that Clark was not disabled because she had the residual functional capacity to perform her previous work as a bus driver and cosmetologist.   The Appeals Council affirmed the ALJ's determination.


4
Clark then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Clark has filed a timely appeal.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in district court's opinion filed on January 15, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation